     Case 2:18-bk-15829-NB Doc 179-1 Filed 01/07/19 Entered 01/07/19 12:52:21                                         Desc
                          Ntc Pssbl Dvdnd/Ord Fx Time Page 1 of 1

                                        United States Bankruptcy Court
                                          Central District of California
                                        255 East Temple Street, Los Angeles, CA 90012

                                      NOTICE OF POSSIBLE DIVIDEND AND
                                      ORDER FIXING TIME TO FILE CLAIMS

    DEBTOR(S) INFORMATION:                                               BANKRUPTCY NO. 2:18−bk−15829−NB
    Philip James Layfield                                                CHAPTER 7
    SSN: xxx−xx−0000
    EIN: N/A
    aka Philip Samuel Pesin
    8 The Green, Suite 6426
    Dover, DE 19901




Notice is hereby given that sufficient assets may become available for a distribution to creditors in the above−captioned
bankruptcy case.
Therefore, in accordance with the provisions of Bankruptcy Rule 3002(c)(5), creditors must file their proofs of claim on or
before April 12, 2019.
ANY CREDITOR WHO HAS PREVIOUSLY FILED A PROOF OF CLAIM NEED NOT FILE AGAIN.
A Proof of Claim form (Official Form 410) can be obtained at the United States Court's website:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerk's office.




                                                                               For The Court,
Dated: January 7, 2019                                                         Kathleen J. Campbell
                                                                               Clerk of Court




(Form ntcpdiv − VAN−10) Rev 12/2015                                                                                           179 /
